Citation Nr: 1725633	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-27 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether a reduction from 20 percent to 10 percent, effective August 21, 2013, for left hip degenerative joint disease ("left hip disability"), was proper.

2.  Entitlement to a rating in excess of 20 percent for a left hip disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a left hip disability.


REPRESENTATION

Veteran represented by:	Ida Tyree-Hyche, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to December 2004.

This appeal to the Board of Veterans Appeals (Board) arose from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued a 20 percent rating for degenerative joint disease of the left hip.  In an October 2014 rating decision, the RO reduced the Veteran's 20 percent rating for degenerative joint disease of the left hip to 10 percent disabling effective August 21, 2013.

The Veteran was provided with a Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A copy of the transcript has been associated with the claims file.

This case was previously before the Board in August 2015, at which time it was remanded for additional development.

The issue of entitlement to an increased rating for a left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2014 rating decision, the RO reduced the Veteran's disability rating for left hip degenerative joint disease from 20 percent to 10 percent effective from August 21, 2013; the amount of compensation payable to the Veteran remained unchanged.

2.  At the time of the reduction in the disability rating for left hip degenerative joint disease, the 20 percent rating had been in effect for a period of more than five years.

3.  The rating reduction for left hip degenerative joint disease did not comport with applicable statutes and regulations.

4.  For the entire period on appeal, the Veteran was engaged in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for the reduction of a 20 percent rating to a 10 percent rating for left hip degenerative joint disease have not been met; restoration is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2016).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to restore the 20 percent rating for left hip degenerative joint disease is completely favorable, no further action with respect to that issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Regarding the claim of entitlement to a TDIU, compliant notice was provided to the Veteran in a letter sent in December 2014.  The record also reflects that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim, including presentation of testimony at the Board hearing such that the essential fairness of the adjudication is not affected.

Relevant to the duty to assist, the Veteran's service treatment records, VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2015 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  The undersigned also explained the evidence necessary to substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, in the subsequent August 2015 remand, the Board gave the Veteran an opportunity to undergo a Social and Industrial Survey to assist the Board in determining the combined effect of his service-connected disabilities on his ability to perform sedentary type of work and manual type of work.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As noted, the Board remanded this case in August 2015 with instructions to provide the Veteran with a Social and Industrial Survey.  As directed by the Board, the Veteran was afforded a VA Social and Industrial Survey in December 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Propriety of Rating Reduction

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Procedurally, where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105(e).  See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

Here, although no reduction notification procedures were undertaken in this case, the Board finds that none were required.  The reduction in rating of the service-connected left hip disability did not result in a reduction in the amount of compensation payable to the Veteran because the Veteran's total disability rating remained at 40 percent after the reduction.  As there was no reduction in the overall compensation paid to the Veteran, the special procedural requirements outlined in 38 C.F.R. § 3.105(e) are therefore not applicable in this case.  See VAOPGCPREC 71-91 (Nov. 7, 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating).

Substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  VA regulation 38 C.F.R. § 3.344 addresses stabilization of disability ratings.  Provisions at 38 C.F.R. §§ 3.344(a) and (b) require special scrutiny and care in reducing a rating that has continued at the same level for five years or more.  See Brown v. Brown, 5 Vet. App. 413 (1993).  The provisions of 38 C.F.R. §§ 3.344(a) and (b) do not apply to disabilities that have not become stabilized and that are likely to improve.  38 C.F.R. § 3.344(c).  The 5-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).

Here, in a November 2008 rating decision, the RO increased the rating for the Veteran's left hip disability from 10 percent to 20 percent, effective from June 27, 2008.  Thereafter, in an October 2014 rating decision, the RO reduced the rating to 10 percent, effective from August 21, 2013.  Thus, the 20 percent disability rating was in effect for more than five years, and the provisions of 38 C.F.R. § 3.344 (a) and (b), pertaining to stabilization of disability ratings, apply to the rating for the Veteran's left hip disability.  

In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a). 

Furthermore, under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b).  The rating decision and statement of the case (SOC) pertaining to the rating reductions must reflect full consideration of the procedural due process provisions of 38 C.F.R. § 3.344(a)-(b).

Here, the reduction is void because the provisions of 38 C.F.R. § 3.344 were not met.  In this respect, the October 2014 rating decision reflects no suggestion of any consideration of 38 C.F.R. § 3.344.  Thus, the RO did not address whether reexamination disclosed sustained material improvement.  Nor did the RO address whether any improvement in the disability actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath, 1 Vet. App. at 594.  There also was no finding that the examination used as a basis of reduction was as complete as those upon which payment was authorized or continued.  

Essentially, the October 2014 rating decision shows that the RO analyzed the issue of the reduction of the 20 percent rating just as it would a claim for an increased rating, by focusing on what the evidence must show for a higher rating, rather than discussing the overall improvement of the Veteran's service-connected disability.  Whenever the RO in this way impermissibly places the burden of proof on the Veteran to show his disability has worsened, rather than the RO showing it has improved, the RO has not complied with 38 C.F.R. § 3.344.

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 20 percent rating assigned for left hip degenerative joint disease must be restored, effective August 21, 2013.  Given the outcome warranted in view of this procedural error, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.

III. TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities.  If a Veteran is found to be unemployable solely due to his service connected disabilities, then the case is to be referred to the Director of Compensation Service for extraschedular consideration.  The question therefore becomes whether or not the Veteran is unable to secure or follow a substantially gainful occupation solely due to service connected disabilities.  38 C.F.R. § 4.16(b).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

The Veteran filed his claim for an increased rating for a left hip disability on January 21, 2011 and he appealed the RO's determination.  During the pendency of this appeal, he has asserted that he is unemployable as a result of his service-connected left hip disability.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board thus finds that the Veteran's claim for TDIU was constructively received by VA on January 21, 2011, the date on which VA received the Veteran's claim for entitlement to an increased rating.

For the entire appeal period, the Veteran was service connected for the following disabilities: (i) facial scarring/pseudofolliculitis barbae, rated as 10 percent disabling prior to December 13, 2012, and as 30 percent disabling thereafter; (ii) degenerative joint disease, left hip, rated as 20 percent disabling; (iii) small chorioretinal scars, inferior macula, right eye, rated as noncompensable; (iv) limitation of motion, extension left hip, rated as noncompensable since August 21, 2013; and (v) left foot, rated as noncompensable since October 21, 2014.  These disabilities combine to a 30 percent rating prior to December 13, 2012, and to a 40 percent rating thereafter.  Thus, the Veteran did not meet the schedular criteria for a TDIU outlined above.  38 C.F.R. § 4.16 (a).  Nevertheless, the Board must consider whether the evidence otherwise warrants referral to the appropriate VA officials for entitlement to a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. §4.16(b).

Here, the record reflects that the Veteran's left hip disability impacts his ability to engage in physical work.  See, e.g., December 2015 VA Social and Industrial Survey; April 2015 Hearing Transcript.  In a May 2014 statement, the Veteran described functional limitations due to his left hip disability, to include pain and limping with overuse.  Similarly, during the April 2015 Board hearing, the Veteran testified that his left hip pain affected his employment, but that he worked through the pain.

However, for the Veteran to prevail on a claim for TDIU, the record must reflect that the Veteran is precluded from engaging in substantially gainful employment consistent with his education and occupational experience.  Substantially gainful employment is work which is more than marginal, which permits the individual to earn a "living wage."  38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income" prior to when he was last employed.

In the present case, while it is clear that the Veteran's service-connected left hip disability affects his occupational functioning, the evidence also reflects that the Veteran has been gainfully employed throughout the pendency of this appeal.  In this regard, the Veteran worked fulltime at the U.S. Census Bureau until September 2010.  Thereafter, he enrolled in college from October 2010 to April 2012, and he earned a Master's degree in Business Administration.  He has subsequently worked fulltime from January 2012 to the present, earning between $27,864 and $62,920 annually.  See June 2014 VA Form 21-8940; December 2015 VA Social and Industrial Survey.  Although he reported during the December 2015 VA Social and Industrial Survey that he left a job at the Government Printing office because it was too physically demanding, he indicated that he left that job for his present job with the Department of Justice, where he makes $62,920 per year.  See December 2015 VA Social and Industrial Survey.  He also reported that his new job is accommodating to his physical needs and relatively sedentary.  Id.  

The Board finds that the Veteran's actual employment in a substantially gainful occupation is prima facie evidence of employability.  See Faust v. West, 13 Vet. App. 342 (2000) (where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343(c)(1)).  The Board acknowledges the medical and lay evidence that the Veteran's service-connected disabilities impact his occupational functioning.  However, to the extent there is a negative impact, it has not precluded the Veteran from gaining and maintaining employment.  Moreover, insofar as the Veteran's service-connected disabilities have an effect on his occupational functioning, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  

Without evidence to substantiate that the Veteran is currently unemployed, or that the Veteran's current employment is not substantially gainful, the Board finds that the criteria for TDIU are not met in this case.  Accordingly, the Board does not find the Veteran's claim should be referred to the Director of Compensation Service for consideration of entitlement to a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. §4.16(b).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 20 percent disability rating for left hip degenerative joint disease is restored, effective August 21, 2013; the appeal to this extent is granted. 

Entitlement to a TDIU is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue of entitlement to a rating in excess of 20 percent for a left hip disability.

The Veteran was last provided a VA examination in connection with his service-connected left hip disability in July 2015, which is fairly recent and contemporaneous in time.  However, the evidence suggests that the Veteran's left hip disability may have materially changed since the last VA examination.  Specifically, in a July 2016 brief, the Veteran's representative asserted that the Veteran's symptomatology had worsened since the last examination and specifically requested that the Veteran be afforded a more contemporaneous examination.  As worsening symptomatology has been alleged, the Veteran should be afforded a new VA examination to determine the current nature and severity of his left hip disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Moreover, subsequent to the July 2015 VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA examinations of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holding in Correia.  As the previous VA examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Lastly, as the Veteran receives ongoing VA treatment for his left hip disability, any updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dated from May 2016 to the present documenting left hip treatment.  All attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  The Veteran should also be provided the opportunity to identify and/or submit any other outstanding evidence relevant to his claim.

2. After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his left hip disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

The examiner should describe the nature and severity of all manifestations of the Veteran's left hip disability.  All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record range of motion of BOTH hips in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, the examiner should determine whether the Veteran has ankylosis of the hip; fracture of the shaft or anatomical neck of the femur; or malunion of the femur.  

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's left hip disability has upon his ability to perform ordinary activities of daily living and occupational tasks.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3. Following the completion of the foregoing, and any other indicated development, the AOJ should readjudicate the Veteran's claim.  If the claim is not granted in full, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


